4 N.J. 115 (1950)
71 A.2d 629
MAX WEISSBARD, ET AL., PLAINTIFFS-APPELLANTS,
v.
POTTER DRUG & CHEMICAL CORPORATION, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued February 27, 1950.
Decided March 6, 1950.
Mr. Sandford Freedman argued the cause for the appellants (Messrs. Bilder, Bilder & Kaufman, attorneys).
Mr. Joseph H. Stamler argued the cause for the respondent (Messrs. Lorentz & Stamler, attorneys).
PER CURIAM.
The judgment will be affirmed for the reasons expressed in the opinion of Judge Freund in the Superior Court, Chancery Division.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, HEHER, WACHENFELD and BURLING  5.
For reversal  None.